DETAILED ACTION
The present application is being examined under the pre-AIA  first to invent provisions. 
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on January 18, 2022 has been entered.  
 Claim Status
Claims 1-4, 7-15, 17 and 19-27 are pending. 
Claims 1-4, 7-15, 17 and 19-27 are allowance.
Reasons for Allowance
The following is an examiner’s statement of reasons for allowance: 
The prior art does not teach or suggest the method for producing blood plasma levels of 4-[[4-[[4-(- cyanoethenyl)-2,6-dimethylpheny] ]amino]-2-pyrimidinyl ]amino]benzonitrile (TMC278) that are sufficient to treat an HIV infection in an HIV-infected patient comprising:  administering to the patient, by intramuscular or subcutaneous injection, an aqueous suspension comprising nanoparticles of  (TMC278), or a salt, a stereoisomer or a stereoisomeric mixture thereof, the particles having a poloxamer adsorbed onto the surfaces thereof, and the particles having an average effective particle size of below about 1000 nm; wherein the aqueous suspension is administered intermittently at a time 
Accordingly, the claims are found to patentable over the prior art.
Any comments considered necessary by applicant must be submitted no later than the payment of the issue fee and, to avoid processing delays, should preferably accompany the issue fee.  Such submissions should be clearly labeled “Comments on Statement of Reasons for Allowance.”
Any inquiry concerning this communication or earlier communications from the examiner should be directed to LAYLA SOROUSH whose telephone number is (571)272-5008.  The examiner can normally be reached on Monday thru Friday; 8:30 AM to 5:00 PM EST.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Kortney Klinkel can be reached on (571)270-5239.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see http://pair-direct.uspto.gov. Should 
/LAYLA SOROUSH/Primary Examiner, Art Unit 1627